Citation Nr: 0520381	
Decision Date: 07/28/05    Archive Date: 08/08/05	

DOCKET NO.  03-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1990 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  For the reasons provided 
below, this claim must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
evidentiary development.


REMAND

The veteran claims entitlement to service connection for a 
cervical spine disorder based upon a slip and fall on the ice 
which is variously reported as happening during service in 
January 1997 or January 1998.  At the time of his fall, the 
veteran complained of and was diagnosed for left shoulder 
impingement syndrome.  There are few records discussing this 
issue in the service medical records.  

The veteran argues and has submitted multiple general medical 
articles in support, that the signs and symptoms of a 
shoulder impingement syndrome may be identical and in fact 
caused by a cervical spine injury with radicular symptoms to 
that shoulder.  He points out that diagnostic studies, 
principally X-rays, were not taken of his cervical spine 
during service or in the initial VA examination performed 
after service.  

There is no question, however, that one year and one month 
after the veteran separated from service, he sustained a 
work-related cervical spine injury, which was significant 
enough to cause him to be unable to work and to be 
immediately the subject of an MRI study, which revealed a 
large central left-sided disc herniation at C6-C7.  There 
were also less severe findings at C4 through C6.  There are 
also references throughout the claims folder that this injury 
became the subject of a worker's compensation claim by the 
veteran, and records of such claim have not been collected 
for inclusion and consideration in the veteran's claims 
folder.  It also appears that the veteran later suffered 
additional possible cervical spine injury in a post-service 
motor vehicle accident in October 2001.  

The veteran filed multiple service connection claims 
immediately after service, but not a claim for cervical spine 
disability.  Again, the veteran argues that he believed that 
he had a shoulder impingement syndrome, which explained his 
left shoulder symptoms, and it was only after cervical spine 
disability was discovered that he determined that he may in 
fact have incurred the cervical spine problem during the slip 
and fall earlier during military service.  

In this regard, it is noteworthy that the veteran was 
separated from service for medical reasons which were 
evaluated by both a service Medical Evaluation Board, and 
Physical Evaluation Board.  The veteran was in fact separated 
for low back disability and left knee disability.  The left 
shoulder impingement syndrome noted during service was not 
used as a basis for or apparently in any way considered as 
part of the veteran's medical separation.  

It is also noteworthy that the veteran initially claimed and 
has, in fact, been granted service connection for left 
shoulder impingement syndrome, which was initially evaluated 
as 10 percent disabling, but which was later increased to a 
20 percent evaluation, effective from the date of service 
separation.  Accordingly, there is no question in this case 
that the veteran incurred a left shoulder impingement 
syndrome during service.

In support of his claim, the veteran has submitted both 
treatment records and written statements from two private 
physicians, George R. Vrablik, M.D., and Richard H. Cobden, 
M.D.  This evidence tends to support the veteran's claim 
indicating that it was possible or perhaps even likely that 
the veteran's cervical spine was initially injured during the 
slip and fall during service, and only aggravated by the 
lifting injury 13 months after service in January 2000.  On 
the other hand, a VA fee-basis orthopedic examination from 
July 2001 opined that, the veteran's cervical spine disorder, 
"at least the symptomatic portion of it," is likely the 
result of the veteran's post-service injury in January 2000.  
At present, the Board does not find that there is an 
equipoise of evidence sufficient to result in an allowance of 
the claim, but nonetheless finds it necessary to refer this 
issue for another VA orthopedic examination with a request 
for specific opinions, which provides a more detailed 
analysis of the facts and clinical evidence and multiple 
clinical opinions presently on file.

For these reasons, the case is REMANDED to the RO for the 
following actions:

1.  With the veteran's assistance and 
proper completion of release forms if 
necessary, the RO should file a request 
for the production of all copies of 
records of the veteran's treatment of the 
veteran's cervical spine disorder in and 
after January 2000 at his place of 
employment at the Denali Center, 
Fairbanks Memorial Hospital, 1510 19th 
Avenue, Fairbanks, AK  99701.  
Additionally, the RO should secure copies 
of all records associated with the 
veteran's application and award of State 
of Alaska workmen's compensation benefits 
resulting from a January 2000 private 
work-related injury.  All records 
obtained should be added to the claims 
folder.

2.  After completion of the above 
development, the RO should be referred 
for a physical examination and record 
review by an orthopedic surgeon (VA or 
fee basis).  The veteran's claims folder 
must be made available to the examining 
orthopedist for review in conjunction 
with the examination.  Based upon a 
current physical examination and, more 
importantly, a thorough review of the 
clinical evidence on file, the Board 
requests the examining physician to 
provide an opinion as to whether it is 
more, less, or equally likely that any 
current cervical spine disorder is 
attributable to any incident, injury or 
disease of active military service 
(principally the slip and fall sustained 
by the veteran in January 1997 or January 
1998).  It would be most helpful if 
review included a discussion of the 
opinions previously provided by 
Drs. Vrablik and Cobden, and the 
physician who conducted the fee-basis 
orthopedic examination in July 2001.  

3.  After completion of the above 
development, the RO should again address 
the issue remaining on appeal.  If the 
decision is not to the veteran's and 
representative's satisfaction, a 
supplemental statement of the case must 
be prepared which addresses the 
development requested in this remand.  
The veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




